Citation Nr: 9924751	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-20 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 31, 
1997, for a grant of service connection and award of 
compensation for residuals, right achilles' tendon repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from July 1955 to 
September 1956.  He has been represented throughout his 
appeal by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1997, by the Pittsburgh, Pennsylvania Regional Office (RO), 
which granted service connection for residuals, right 
achilles' tendon repair, and assigned a 10 percent evaluation 
effective January 31, 1997.  The notice of disagreement with 
the effective date of the award was received in April 1997.  
The statement of the case was issued in June 1997.  The 
veteran's substantive appeal was received in July 1997.  A 
supplemental statement of the case was issued in May 1999.  
The appeal was received at the Board in June 1999.  


REMAND

The veteran essentially contends that an effective date 
earlier than January 31, 1997 is warranted for a grant of 
service connection for a right heel injury, and compensation.  
The veteran maintains that no one advised him that he could 
file a claim for service connection at the time of 
separation; therefore, he argues that the date of his claim 
should be the date of discharge from military service.  

In his substantive appeal, received in July 1997, the veteran 
requested a hearing before the RO and a letter in the 
veteran's claims file indicates that it was scheduled for 
April 6, 1999.  However, a transcript of the hearing is not 
currently of record although it is referred to in the 
supplemental statement of the case issued in May 1999.  

The Board's decision must be made on the basis of all the 
evidence available.  Accordingly, this case is hereby 
REMANDED to the RO for the following action:

The RO should obtain a certified copy of 
the transcript of the veteran's personal 
hearing held on April 6, 1999 and 
associate it with the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



